Citation Nr: 1341531	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  09-47 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension, claimed as due to exposure to herbicides and as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had service from April 1970 to April 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to afford the Veteran an examination to determine the etiology of his hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his hypertension, which he claims is due to exposure to herbicides and also secondary to his PTSD.

The claims file, to include with all relevant records from the Veteran's Virtual VA claims file and VBMS electronic file, should be made available to the examiner for review.

The examiner is asked to obtain history from the Veteran, review the record, and conduct an examination.

Then the examiner should provide opinions as to (1) whether the Veteran's hypertension is at least as likely as not due or related to his service, to include exposure to herbicides therein; and (2) whether the Veteran's hypertension is at least as likely as not related or secondary to his PTSD.

The examiner is asked to provide a rationale for all opinions given.

2.  Thereafter, the Veteran's appeal should be readjudicated and returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


